BRORBY, Circuit Judge,
joined by STEPHEN H. ANDERSON and TACHA, Circuit Judges, dissenting.
The rain it raineth on the just
And also on the unjust fella:
But chiefly on the just, because
The unjust steals the just’s umbrella.
Charles Bowen, Thad Stem Jr., and Alan Butler, Sam Ervin’s Best Short Stories (1973).
The majority today has ruled that a thief is free to keep the fruits of his crime under Colorado law. If the majority is correct, Colorado shines as a welcome beacon to all embezzlers proclaiming: Embezzle from your employer and keep your pension because Colorado law prohibits recovery. I do *1088not read Colorado law as mandating this bizarre result; therefore, I respectfully dissent from this en banc decision on the matter of Mr. Guidry’s claimed exemption from garnishment under Colorado law.
Colorado exempts seventy-five percent of certain types of “earnings” from garnishment. C.R.S. § 13-54-104(2)(a). Prior to the 1991 amendments, the definition of “earnings” included “compensation paid or payable for personal services, whether denominated as ... avails of any pension or retirement benefits, or deferred compensation plan ... or otherwise.” C.R.S. § 13-54-104(l)(b) (emphasis added). At issue is whether the term “avails” was meant to include protection for benefits distributed and received by the participant or beneficiary.
As with any question of statutory interpretation, we begin with the language of the statute. The noun “avails” is defined as a “profit, benefit, value ... or proceeds.” Webster’s Third New Int’l Dictionary 150 (1981). In Black’s Law Dictionary (6th ed. 1990), “profits” are defined as “the gross proceeds of a business transaction less the costs of the transaction; i.e. net proceeds.” Id. at 1211. The definition of “proceeds” includes “[i]ssues; income; yield; receipts; produce; money or articles or other thing of value arising or obtained by the sale of property; the sum, amount, or value of property sold or converted into money or into other property_ The funds received from disposition of assets or from the issue of securities (after deduction of all costs and fees).” Id. at 1204.
The “avails” of pension benefits clearly contemplates the transition of funds from the plan to the participant or beneficiary. “Avails” includes a yield from the plan, received from its disposition of assets, following administrative costs and fees. Colorado law protects, then, not only funds within the plan but also the process of payment of the funds to the participant or beneficiary. Still, however, the plain language of § 13-54-104(l)(b) does not define the status of funds once received. Here the funds have safely arrived into Mr. Guidry’s bank account. At oral argument, counsel for Mr. Guidry argued that so long as funds remain traceable as pension plan benefits they remain exempt. See Rutter v. Shumway, 16 Colo. 95, 26 P. 321 (1891) (wages placed in bank account do not lose their exempt status as earnings). I disagree.1
The term “avails” can be extended only so far. During distribution, the pension plan hands payment to the participant or beneficiary. Once payment is received or directed to a bank, the pension plan lets go. Absent that clasp, that transaction, the term “avails” loses meaning. The term “avails” is further restricted by the entire definition of “earnings” under Colorado law. Avails of a plan only include “compensation paid or payable.” C.R.S. § 13 — 54—104(l)(b). Once “paid,” a pension benefit loses its protected status. I find no indication that Colorado intended pension benefits, whose status as assets have shifted to nonexempt bank accounts, equities, or bonds, should remain exempt from garnishment, regardless of their ability to be traced.
This interpretation is supported by a comparison with other Colorado pension protection statutes. Acts providing pensions to state police and firemen state “no part of [the] fund, either before or after any order for the distribution thereof to the members or beneficiaries of such fund ... shall be held, seized, taken, subjected to, detained, or levied on by virtue of any attachment,” except *1089for child support purposes. C.R.S. §§ 31-30-313(1) and 31-30-412(1) (1986 Repl.Vol. & Supp.1993) (emphasis added). Colorado knew how to provide continuous protection of pension funds following an order of benefits distribution and did not use similar language with the general earnings exemption. I therefore conclude Mr. Guidry’s funds, upon receipt by the Denver bank, lost their exempt status under § 13-54-l04(l)(b).
The majority has concluded a faithless servant, an embezzler, a man who steals from the hard earned labors of the workers, is entitled to keep the fruits of his crime. I do not believe the Colorado legislature or the Colorado courts would permit such an unconscionable result. It is nonsensical to assume Colorado would want a thief to keep ill-gotten gains. Like Mr. Bumble of Oliver Twist,2 I believe “[i]f the law supposes that, ... the law is a ass — a idiot,” and I am not willing to believe Colorado law to be either.
The majority has used impeccable logic and marvelous analysis to conclude Colorado law mandates an unjust result. I cannot read Colorado law in such a fashion.

. The majority contends we are bound by Rutter, 26 P. 321. In Rutter, the Colorado Supreme Court, over one hundred years ago, ruled the garnishment exemption continues to apply to wages after they have been deposited into the wage earner's bank account. Id. at 322. Rutter is still good law in Colorado.
Without attempting any comment on the scope of the garnishment exemption upon wages, Rut-ter does not change the interpretation of the scope of pension fund protection. The Rutter court did not specifically comment on the legislature's intent to protect pension benefits as it would protect wages, assuming pension benefits were exempt from garnishment in 1891. To the contrary, the recent amendments to the garnishment scheme show the Colorado legislature is content to treat pension benefits as a completely separate category from wages. See 1991 Colo. Sess.Laws 383 §§ 1, 3. Because I would not grant Mr. Guidry’s state law exemption, I will not address the deeper questions of federal preemption.


. Oliver Twist, Charles Dickens 520 (Dodd, Mead & Co. 1941) (1838).